FILED
                            NOT FOR PUBLICATION                            APR 24 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30314

               Plaintiff - Appellee,             D.C. No. 4:05-mj-05947-MHW

  v.
                                                 MEMORANDUM*
MICHAEL CURTIS REYNOLDS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                   Mikel H. Williams, Magistrate Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Federal prisoner Michael Curtis Reynolds appeals pro se from the district

court’s order granting his motion under Rule 41(g) of the Federal Rules of

Criminal Procedure. We have jurisdiction under 28 U.S.C. § 1291. We affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reynolds contends that the district court erred in failing to consider his

arguments challenging the legality of the search and seizure of his property. The

district court did not err in refusing to consider these arguments. Because

Reynolds’s criminal proceedings are complete, the legality of the underlying

search and seizure is irrelevant for purposes of a Rule 41(g) motion. See United

States v. Martinson, 809 F.2d 1364, 1369 (9th Cir. 1987) (recognizing, in the

context of Rule 41, that after criminal proceedings are completed, “the legality of

the search and seizure is no longer an issue”). Moreover, the legality of the search

is irrelevant because the government does not contest that Reynolds is entitled to

the return of his property and, in fact, has returned Reynolds’s property to him.

      All pending motions are DENIED.

      AFFIRMED.




                                          2                                     13-30314